Exhibit 10.3

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement (this “Amendment”) is made effective as
of November 6, 2012, by and among Mad Catz, Inc., a Delaware corporation (“Mad
Catz”), Mad Catz Interactive, Inc., a corporation organized under the laws of
Canada (“Parent”), and Brian Andersen (“Executive”). Mad Catz and Parent are
referred to herein collectively as the “Company.”

WHEREAS, Mad Catz and Executive are parties to that certain Employment Agreement
dated as of January 1, 2008 (the “Agreement”).

WHEREAS, the Company and Executive desire to amend the Agreement to ensure that
the benefits to be provided by the Agreement comply with, or are exempt from,
the provisions of Section 409A (“Section 409A”) of the United States Internal
Revenue Code, as amended (together with the Department of Treasury regulations
and other guidance promulgated thereunder, the “Code”).

The parties further agree as follows:

1. Amendment to Section 1.4 of the Agreement. The following language is hereby
added to the end of Section 1.4 of the Agreement:

“The Company shall be under no obligation to provide the payments and benefits
described in this Section 1.4 unless you shall have executed the Release
Agreement (and applicable revocation period thereunder shall have expired)
within fifty-five (55) days following the date of your termination of
employment. The payment of the severance amounts payable under this Section 1.4
shall be paid in a lump sum no later than sixty (60) days following the date of
your termination of employment; provided, however, that if the sixty (60)-day
period begins in one taxable year and ends in a second taxable year, such
amounts shall be paid in the second taxable year.”

2. Amendment to Section 2.5 of the Agreement. The following language is hereby
added to the end of Section 2.5 of the Agreement:

“To the extent that any payments or reimbursements provided to you under this
Agreement are deemed to constitute compensation to which Treasury Regulation
Section 1.409A-3(i)(1)(iv) would apply, such amounts shall be paid or reimbursed
to you promptly, but in no event later than December 31 of the year following
the year in which the expense is incurred. The amount of any such payments
eligible for reimbursement in one year shall not affect the payments or expenses
that are eligible for payment or reimbursement in any other taxable year, and
your right to such payments or reimbursement shall not be subject to liquidation
or exchange for any other benefit.”



--------------------------------------------------------------------------------

3. New Section 10.6 of the Agreement. A new Section 10.6 is hereby added to the
Agreement as follows:

“10.6 Section 409A of the Code.

(a) To the extent applicable, this Agreement shall be interpreted in accordance
with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
and the Department of Treasury regulations and other interpretive guidance
issued thereunder.

(b) Notwithstanding anything herein to the contrary, to the extent any of the
amounts payable under Section 1.4 are treated as non-qualified deferred
compensation subject to Section 409A of the Code, then (i) no portion of such
amounts shall be payable to you unless your termination of employment
constitutes a “separation from service,” as defined in Treasury Regulation
Section 409A-1(h) (and any successor provision thereto) (a “Separation from
Service”), and (ii) if at the time of your Separation from Service you are
determined by the Company to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code and the Company determines that delayed
commencement of any portion of the amounts payable under Section 1.4 is required
in order to avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of
the Code, then such portion of the amounts payable under Section 1.4 shall not
be provided to you prior to the earlier of (A) the expiration of the six-month
period measured from the date of your Separation from Service, (B) the date of
your death or (C) such earlier date as is permitted under Section 409A of the
Code. Upon the expiration of the applicable Code Section 409A(a)(2)(B)(i)
deferral period, all payments deferred shall be paid in a lump sum to you within
thirty (30) days following such expiration, and any remaining payments due under
this Agreement shall be paid as otherwise provided herein. The determination of
whether you are a “specified employee” for purposes of Section 409A(a)(2)(B)(i)
of the Code as of the time of your Separation from Service shall be made by the
Company in accordance with the terms of Section 409A of the Code and applicable
guidance thereunder (including without limitation Treasury Regulation
Section 1.409A-1(i) and any successor provision thereto).”

4. Miscellaneous. The Agreement, as amended by this Amendment, shall remain in
full force and effect in accordance with the terms and conditions thereof. The
formation, construction, and performance of this Amendment shall be construed in
accordance with the laws of California, without regard to conflict of laws
principles. This Amendment may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. In the event of any
conflict between the original terms of the Agreement and this Amendment, the
terms of this Amendment shall prevail.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

THE PARTIES TO THIS AMENDMENT HAVE READ THE FOREGOING AMENDMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AMENDMENT ON THE DATES SHOWN BELOW.

 

    EXECUTIVE     Dated: November 6, 2012   By:  

/s/ BRIAN ANDERSEN

      Brian Andersen     MAD CATZ, INC.   Dated: November 6, 2012   By:  

/s/ DARREN RICHARDSON

    Name:   Darren Richardson     Title:   President & Chief Executive Officer  
  MAD CATZ INTERACTIVE, INC.   Dated: November 6, 2012   By:  

/s/ DARREN RICHARDSON

    Name:   Darren Richardson     Title:   President & Chief Executive Officer  

 

3